Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABLE CLAIMS 
Claims 1-26 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record US 6673060, US 9314359, US 20130211385 and US 20130231639 fail to teach, suggest or render obvious a “filament configured to retract the sleeve into the retracted configuration”, a “step of pulling the filament to pull the sleeve through the lumen to remove the tubular member from the bodily lumen”, and a “chamber configured to receive a distal portion of the sleeve in the retracted configuration, wherein the sleeve is longitudinally compressed in the chamber”.
Regarding claim 1, US 6673060 teaches most of claimed limitations including the presence of filament except for filament configured to retract the sleeve into the retracted configuration.
However, neither US 9314359 nor US 9314359, US 20130211385 and US 20130231639 remedy this deficiency. Therefore, claim 1 is allowed.
Regarding claim 16, US 6673060 teaches most of claimed limitations including the presence of filament except for the step of pulling the filament to pull the sleeve through the lumen to remove the tubular member from the bodily lumen.
However, neither US 9314359 nor US 9314359, US 20130211385 and US 20130231639 remedy this deficiency. Therefore, claim 16 is allowed.
Regarding claim 21, US 6673060 teaches most of claimed limitations including the presence of filament except for filament configured a chamber configured to receive a distal portion of the sleeve in the retracted configuration, wherein the sleeve is longitudinally compressed in the chamber.
However, neither US 9314359 nor US 9314359, US 20130211385 and US 20130231639 remedy this deficiency. Therefore, claim 21 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781